170 S.W.3d 540 (2005)
Thomas BURKE, Jr., Appellant,
v.
Dolores C. BURKE, Respondent.
No. WD 63977.
Missouri Court of Appeals, Western District.
August 16, 2005.
Rehearing Denied October 4, 2005.
Robert N. Calbi, Kansas City, MO, for Appellant.
Marilyn M. Shapiro, Kansas City, MO, for Respondent.
Before: HOWARD, P.J., and SMART and NEWTON, JJ.

Order
PER CURIAM.
Thomas Burke ("Husband") appeals from the judgment dissolving his marriage to Dolores Burke ("Wife"). Husband claims that the trial court erred: (1) in awarding Wife $100,000 as her interest in the marital property, and (2) in ordering him to pay Wife's attorney's fees. We affirm the judgment pursuant to Rule 84.16(b).